UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F 1 L E o
sEP 1 3 zm;
Kareemah Bell, ) clerk
l U»S  '
) - lstnct and
Plaintiff, ) Ba"k""pt€y Courts
)
v. ) Civil Action No. _.¢ . (‘ L][
) l § “ 15 7
Scripture Cathedral Church, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on the plaintiffs pro se complaint and application to
proceed in forma pauperis. The Court will grant the plaintiffs application and dismiss the
complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is a District of Columbia resident suing a church in the District of Columbia for
"mental damages" stemming from an alleged encounter with a security officer and an usher

during the church’s service. Compl. at l-2. Since the complaint neither presents a federal

question nor provides a basis for diversity jurisdiction, it will be dismissed.l A separate Order

accompanies this Memorandum Opinion.

 l